Citation Nr: 0619973	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-38 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for malaria.

2.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Sister



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A hearing was held in December 2005, before the undersigned 
Veterans' Law Judge.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

1.  On December 6, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal for a 
compensable rating for malaria is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant (, 
through his/her authorized representative,) has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal for a 
compensable rating for malaria and it is dismissed.


ORDER

The appeal for a compensable rating for malaria is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran is currently receiving a 30 percent disability 
evaluation.  In his Notice of Disagreement, the veteran 
alleged he is entitled to a higher disability rating.  
Specifically, he alleges that he experiences immobilizing 
flashbacks of his military service, at least four times each 
week.  He also states that he is unable to work because he is 
unable to interact with co-workers and that he cannot handle 
variation of job duties.

At his hearing in December 2005 the veteran testified that he 
frequently experiences panic attacks.  He stated they occur 
six to seven days per week.  The veteran's sister testified 
that he is unable to follow conversations and provide logical 
answers to questions.  She also mentioned he has problems 
with maintaining his hygiene.  The Board observes that the VA 
examination provided in February 2003 made no mention of 
panic attacks.  The examiner did note that the veteran's 
appearance was untidy.  The veteran also testified that he 
was currently receiving VA treatment for PTSD.  He stated 
that he sees M. B., M. D., every two months, at a VA medical 
facility in Detroit.  However, the last treatment record of 
M. B., M.D. is dated in 2001.  These additional VA records of 
M. B., M.D. should be associated with the claims file.

The Board observes further, that the veteran last underwent a 
VA psychiatric examination in February 2003.  At that time, 
the C-file was not reviewed.  In light of his recent 
testimony of current symptoms, the Board finds that a new 
PTSD examination is necessary to determine the veteran's 
current level of social and occupational impairment.  

Accordingly, the case is REMANDED for the following actions: 

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A.§ 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take the appropriate 
steps to obtain any outstanding VA 
treatment records from June 2001 to 
present.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.   

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current level of severity of impairment 
caused by PTSD.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD results 
in social and occupational impairment.  
The multi- axial assessment should also 
include a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.

The report should also include an opinion 
and discussion regarding the severity or 
duration of the PTSD symptoms.  To the 
extent that any unrelated mental 
disabilities are present, the examiner 
should attempt to differentiate 
symptomatology attributable to those 
disabilities or to the service- connected 
PTSD.  Any opinion expressed must be 
accompanied by a complete rationale.  If 
possible, in the opinion provided, the 
examiner is requested to indicate which 
of the following (a, b, c, or d) best 
described the degree of impairment caused 
solely by the PTSD:

(a) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss; or,

(b) occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing or maintaining effective 
work and social relationships; or,

(c) occupational and social impairment 
with deficiencies in most areas, such  as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and the inability to establish and 
maintain effective relationships; or,

(d) total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


